         Case 7:17-cr-00225-NSR Document 133 Filed 06/16/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York
                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                   June 16, 2020


BY ECF
The Honorable Nelson S. Román
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:           United States v. Okparaeke, S3 17 Cr. 225 (NSR)

Dear Judge Román:

       The Government writes to provide the Court with the response of the Metropolitan
Detention Center (“MDC”) to the Court’s order of June 11, 2020. (ECF No. 132). The MDC’s
response is attached as Exhibit A. The Government will mail a copy of this submission to the
defendant.



                                             Respectfully submitted,


                                             GEOFFREY S. BERMAN
                                             United States Attorney



                                       By:
                                                                                        a
                                             Gillian Grossman / Sagar Ravi / Olga Zverovich
                                             Assistant United States Attorneys
                                             (212) 637-2188 / 2195 / 2514


cc:    Margaret Shalley, Esq., and Michael Bradley, Esq. (by ECF)
       Chukwuemeka Okparaeke (by mail)
